FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                      UNITED STATES COURT OF APPEALS                 August 19, 2008
                                                                   Elisabeth A. Shumaker
                                    TENTH CIRCUIT
                                                                       Clerk of Court


 DOUGLAS TAYLOR DORAN,

          Plaintiff - Appellant,
                                                        No. 08-2042
 v.                                          (D.C. No. 07-CV-00916-MCA-RHS)
                                                          (D.N.M.)
 DANIEL A SANCHEZ; FIRST
 JUDICIAL DISTRICT COURT;
 COUNTY OF SANTA FE; STATE OF
 NEW MEXICO,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before TACHA, KELLY, and McCONNELL, Circuit Judges. **


      Plaintiff-Appellant Douglas Doran appeals the dismissal of his claims under

42 U.S.C. § 1983 against Judge Daniel Sanchez. The district court denied

reconsideration, as well as attorney fees then sought by Judge Sanchez. Mr.

Doran alleges that Judge Sanchez improperly dismissed a state court case

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
adjudicated before him. The district court dismissed the case for failure to state a

claim under Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. § 1915(e)(2)(B)(i) & (ii)

pursuant to the doctrine of absolute judicial immunity on the claim against Judge

Sanchez and because the claims against the other defendants were unintelligible.

Doc. 23, 26. We agree for substantially the same reasons given by the district

court. Judge Sanchez was acting in his judicial capacity in presiding over the

state court case, and those actions are entitled to absolute immunity even when

“alleged to have been done maliciously or corruptly.” See Stump v. Sparkman,

435 U.S. 349, 356 (1978) (quotations omitted). Any claims against other

defendants were properly dismissed under Fed. R. Civ. P. 12(b)(6) as

insufficiently developed. 1


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




      1
         The motion for reconsideration, which the court treated as a motion under
Fed. R. Civ. P. 59(e), is not under review because Mr. Doran did not amend his
notice of appeal after the district court’s ruling on that motion. Fed. R. App. P.
4(a)(4)(B)(ii).

                                         -2-